Citation Nr: 0911219	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-09 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma as secondary 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In December 2008 the Veteran testified at a Travel Board 
Hearing at the RO in Waco, Texas, before the undersigned 
Veterans Law Judge.  A transcript of that proceeding is of 
record.



FINDING OF FACT

Competent medical evidence fails to demonstrate that the 
Veteran's glaucoma is etiologically related to service-
connected disabilities.



CONCLUSION OF LAW

Service connection for glaucoma, claimed as secondary to 
service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2004 
(prior to the rating decision on appeal and fully compliant) 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   Although the March 2006 
letter pertinent to the Dingess requirements was provided 
after the rating decision on appeal, there is no prejudicial 
error in this regard since the claim is herein denied (so 
that the elements of effective date and rating are rendered 
moot).   

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was provided with two VA examinations - one by an 
eye specialist and another by a physician to determine all 
current disorders related to diabetes.  All other relevant 
reports and records were obtained.  In addition, the Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty 
to notify or the duty to assist have prejudiced the Veteran 
in the adjudication of his appeal.  At his hearing, the 
Veteran described being awarded Social Security benefits when 
he was in his late fifties.  However, there is no indication 
that these records would be relevant to his appeal, 
especially considering that he has subsequently been provided 
examinations by specialists to determine whether the current 
glaucoma is related in any way to the service-connected 
diabetes. Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the Veteran's appeal.  38 C.F.R. 
§ 3.159.  

The Veteran asserts that his glaucoma is related to his 
service-connected type II diabetes mellitus or hypertension.  
As such, his current claim is limited to the issue of 
secondary service connection and is characterized as such in 
this decision.   Service connection may be granted on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice- connected 
condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that, during the pendency of this appeal, VA 
amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006. See 71 Fed. Reg. 
52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records reveal no diagnosis or findings 
related to the eyes or a visual disability.  In September 
2001, the Veteran was granted service connection for type II 
diabetes mellitus, effective November 2000.  Service 
connection is also in effect for chronic renal insufficiency 
with hypertension associated with Type II diabetes mellitus; 
erectile dysfunction associated with Type II diabetes 
mellitus; and onychomycosis and tinea pedis associated with 
Type II diabetes mellitus.  The Veteran also receives special 
monthly compensation on account of loss of use of a creative 
organ.  

The Veteran's VA Compensation and Pension (C&P) examination 
for glaucoma was in August 2004.  The Veteran wanted to know 
if there was a correlation between diabetes, hypertension and 
open angle glaucoma.  After examining the Veteran and 
reviewing medical records, the examiner determined that the 
Veteran had uncorrected distant vision of 20/20 bilaterally.  
No diabetic retinopathy was found.  The examiner opined that 
while the Veteran did have advanced open angle glaucoma it 
was less likely than not that the Veteran's glaucoma was 
related to his diabetes.  

The Board notes that the Veteran has also submitted a May 
2006 opinion from his wife, who is a Licensed Vocational 
Nurse.  In that opinion, the Veteran's wife cited information 
from one of her nursing school textbooks and from other 
texts.  She stated that glaucoma was more likely to occur in 
patients with diabetes mellitus.  A copy of an article, 
Glaucoma in diabetes from a website was submitted.   

A July 2007 VA examination was conducted in order to 
ascertain all complications of the service-connected 
diabetes.  The examiner noted that the Veteran's claims file 
was reviewed.  When the category of visual problems was 
addressed, the examiner stated that there were no visual 
problems that were related to diabetes mellitus.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
thoroughness and detail of the opinion are also factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000). 

The Board finds that the August 2004 and July 2007 medical 
opinions by the VA examiners are highly probative given that 
they were provided by pertinent specialists with a full 
knowledge of the Veteran's history and current disabilities.  
In essence, such opinions are more probative than that 
expressed by the Veteran's wife.  The VA physician conducted 
a physical examination in August 2004 and is a licensed 
optometrist.  The VA staff physician in July 2007 is a doctor 
who is authorized and trained to identify all complications 
of diabetes.  The Veteran's wife is a Licensed Vocational 
Nurse, and while due credit is given to her medical 
expertise, the VA specialists are of greater training and 
experience in the issue at hand.  These doctors documented 
the lack of any relationship between the Veteran's glaucoma 
and service-connected disorders.

The Veteran has provided medical articles in support of his 
claim for entitlement to service connection for glaucoma. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion. Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).

In this case, however, the medical text evidence submitted by 
the Veteran is general in nature, does not relate to or 
specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the Veteran has raised in this case.  The 
Board has no reason to doubt the veracity of the information 
contained in the medical information offered.  However, the 
fact that glaucoma may or may not occur in individuals with 
diabetes (or not) does not establish that the Veteran's 
glaucoma is associated with his service-connected disorders.

The undersigned has fully considered the Veteran's 
contentions and testimony.  The Federal Circuit has held that 
lay evidence is one type of evidence that must be considered 
and in certain circumstances lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As 
discussed above, the most competent and probative evidence - 
the opinions by the VA specialists - outweighs the other 
evidence of record, and unfortunately, the claim must be 
denied.  

For the reasons stated above, the Board finds that service 
connection for glaucoma as secondary to service-connected 
disabilities is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001).  


ORDER

Service connection for glaucoma, as secondary to service-
connected disabilities, is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


